"I am in full accord with that portion of the within order which grants to Mary M. Kettner, doing business as Glades 'K' Motor Lines, authority to operate into the Miami area and thus enable her to more adequately serve the Lake Region. However, both Florida Motor Lines and Glades 'K' Motor Lines have been operating in this territory — the Florida Motor Lines operating on the North side of the Lake and Glades 'K' Motor Lines on the South side. In addition, Florida Motor Lines serves what is known as the Ridge Section and the granting of its application would enable it to furnish a more adequate *Page 605 
and efficient through service into Miami for this section, and the evidence is convincing to me that it should be permitted to furnish this through service.
"I am of opinion, therefore, that both applications should have been granted under such limitations and agreements as now exist between Florida Motor Lines and Glades 'K' Motor Lines. If this were done the revenues of Glades 'K' Motor Lines would be adequately protected and the important Ridge Section of the State would be furnished a much needed through service which this Commission and the Courts have held to be desirable.
"(Signed) EUGENE S. MATTHEWS, Commissioner."
"The review on certiorari is to determine whether an order as made by the Railroad Commission is illegal as matter of law or was made without observing the provisions of law regulating the matters to be considered or the procedure for the findings and conclusions, or whether in its operation the order will violate organic or fundamental rights, or is merely arbitrary without sufficient support in evidence or proceedings had.
"If there is substantial competent evidence that is legally sufficient to support the findings and conclusions of the Railroad Commission, and no rule of law was violated in the proceedings, and the whole record does not show an abuse of authority or arbitrary action, the findings and conclusions of the Railroad Commission will not be set aside on certiorari even though the reviewing court might have reached different conclusions on the evidence." Fla. Motor Lines Inc., v. RR Comm., 101 Fla. 1018, 132 So. 851.
Upon due consideration of the record and the contentions *Page 606 
made thereon, the resulting conclusion is that the orders as stated above are, upon the facts, circumstances and conditions appearing when the orders were made, not shown to be illegal or unauthorized or an abuse of reasonable discretion conferred upon the Railroad Commission by the statutes; though changed conditions and circumstances arising consequent upon the rapid development of the State, might justify or require changes or modification of the orders here considered, within the intendments of the law under Sec. 30, Art. XVI of the Constitution of 1885.
Certiorari, denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J. concur.